           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

BRANDON BRYAN; JEREMY TUCKER;
FRANKLIN STRACENER; NATHAN
CARTER; CHRISTOPHER RICHARDSON;
KENNETH RAYMOND; KAYLEN JACOBS;
JUSTIN BELL; DESHUN WILLIAMS;
MICHAEL MERRITT; MICHAEL BORDEN;
and CORNELIUS MANNING                                      PLAINTIFFS

v.                        No. 3:18-cv-130-DPM

MISSISSIPPI COUNTY, ARKANSAS                               DEFENDANT

                                 ORDER
     The plaintiffs, patrol deputies and jailers, say the County didn't
properly compensate them for overtime hours worked. Bryan brought
this case; the Court conditionally certified a collective; others opted in;
the opt-in folks then joined Bryan as named plaintiffs asserting only
individual claims. NQ 34. The County seeks summary judgment, and
alternatively decertification. The alternative request is moot- no group
exists. The plaintiffs seek partial summary judgment.
     The County argues it properly compensated the plaintiffs for the
hours on their timesheets, which the plaintiffs dispute. The County
says the timesheets are sworn testimony because they include this line:
"I declare under penalty of perjury under the laws of the United States
of America that the above recorded hours worked and leave taken are
correct." E.g., NQ 41-1 at 44. Though the parties don't dwell on it, there's
also this document's title:       "Mississippi County Payroll Report
Affidavit."   The statute-28 U.S.C. § 1746-applies, though, only if
some law requires or permits sworn declarations on timesheets. No
such legal requirement exists. Does some law permit it? The County
has not identified any such law. And the Court has found no authority
applying§ 1746 to timesheets.
     Whatever the statute's reach may be on this kind of document,
Mississippi County's timesheets do not entitle it to judgment as a
matter of law on these workers' claims.          First, on their face, the
timesheets required the jailers and patrol deputies to swear about
"hours worked and leave taken" on future days. That's a shadow.
Second, officers have testified that they faced a Morton's fork: fill out,
sign, and turn the timesheet in, or face discipline. NQ 41-3 at 14, 17-18;
NQ 42-11 at 2.    Third, in these circumstances, admittedly a mix of
contradictory and supplementary words, the Court declines to apply
Camfield Tires,   Inc.   v.   Michelin Tire Corp., 719 F.2d 1361, 1365
(8th Cir. 1983) and like cases. There is enough explanatory material of
record to implicate the rule of Bass v. City of Sioux Falls, 232 F.3d 615,
618 (8th Cir. 1999). And the fact finder should be the one to decide,
based on in-person testimony, the truth here. The County's motion for
summary judgment is therefore denied.




                                    -2-
     The plaintiffs move for summary judgment only on certain issues.
The County doesn't address them in its response; it emphasizes its
argument about the sworn timesheets. But, by arguing that it properly
paid the plaintiffs for the hours on their timesheets, the County
implicitly concedes that the plaintiffs were the County's protected,
hourly paid employees under the Fair Labor Standards Act and the
Arkansas Minimum Wage Act. 29 U.S.C. § 203; ARK. CODE ANN.
§ 11-4-203.   The plaintiffs' motion is therefore granted on their issues 1
and 2: they're covered employees; and Mississippi County is their
employer.       The rest of the plaintiffs' points raise genuine factual
questions, which a trial must resolve.

                                  * * *
     The County's motion, NQ 39, is denied. The plaintiffs' motion,
NQ 42, is partly granted and mostly denied.         A trial is needed to
determine the timesheets' accuracy, the work period established by the
County, and whether the County properly compensated the plaintiffs
for overtime hours worked. The Court directs two batches of proof:
one about the patrol deputies; the other about the jailers. The Court's
delay in addressing the motions creates good cause to reopen the time
to request a settlement conference. Any request, which must be joint,
must be filed by 31 January 2020. This case is second out for trial on
6 April 2020.




                                    -3-
So Ordered.


                    D.P. Marshall Jr.
                    United States District Judge




              -4-
